Title: From Thomas Jefferson to Louis Napoléon Bonaparte, 13 January 1809
From: Jefferson, Thomas
To: Bonaparte, Louis Napoléon


                                                
                            Great and Good Friend,
                            
                        

                        I have just received your Majesty’s letter of the 22d of April last, making known the birth of a Prince, of whom her Majesty the Queen had been delivered on the 20th of that month.
                  The friendly interest which the United States in an event so conducive to the happiness of your Majesty and to that of your Royal family, requires that I should not delay a tender of their congratulations, with assurances of our esteem and friendship and I pray God to have you Great and Good friend in his holy keeping.
                  Written at the City of Washington the Thirteenth day of January A.D. 1809.
                  your Good friend,
                        
                            Th: Jefferson
                     
                     By the President,
                     James Madison Secy of State.
                        
                    